Exhibit 10.1

 

SEPARATION AGREEMENT

AND

GENERAL RELEASE

 

TO: Michael L. Pannell

 

This Separation Agreement and General Release (the “Agreement”) is executed on
the dates given on the signature pages by and between Sunset Financial
Resources, Inc. (“Sunset” or the “Company”) and Michael L. Pannell (“Executive,”
“you” or “I”).

 

RECITALS

 

WHEREAS, Sunset and Executive entered into an Employment Agreement dated
February 6, 2004 (“Employment Agreement”); and

 

WHEREAS, Executive shall resign from Sunset and all of its affiliates as an
officer and as an employee, effective September 12, 2005; and

 

WHEREAS, the parties agree that Executive’s separation from employment is the
result of a mutual agreement between Executive and Sunset; and

 

WHEREAS, Executive and the Company agree to provide each other with a general
release of claims as contained herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

I. Separation of Employment

 

A. Except as otherwise provided herein, Sunset and Executive hereby agree that
Executive’s employment shall be separated as of September 12, 2005 (“Separation
Date”) and that neither shall thereafter have any liabilities, rights, duties or
obligations to the other party under or in connection with Executive’s
employment with the Company, except as provided in this Agreement.

 

B. Sunset and Executive hereby waive any rights to prior notification of
termination of Executive’s employment.

 

C. Executive hereby resigns, effective on the Separation Date, as an officer and
employee of Sunset, and as an officer, manager, employee or similar functionary
of all entities related to Sunset.

 

D. Executive and Sunset agree that Executive received two stock option grants on
March 22, 2004: Executive received an ISO grant of 23,076 options at a $13 per
share exercise

 

_____________________

EMPLOYEE’S INITIALS

Page 1



--------------------------------------------------------------------------------

price and of those ISO options, 7,692 have vested as of the Separation Date.
Executive also received an NSO grant of 1,924 at a $13 per share exercise price
and of those NSO options, 641 have vested as of the Separation Date. Therefore,
Executive and Sunset agree that Executive holds 8,333 vested stock options and
16,667 unvested stock options as of the Separation Date. Pursuant to the terms
of the applicable option agreement, Executive’s unvested stock options shall be
forfeited on September 12, 2005 and Executive must exercise his vested options
on or before September 30, 2005 or such vested options shall be forfeited. These
and all other terms of Executive’s stock options shall be governed by the terms
and conditions of the applicable stock option agreement and plan.

 

II. Special Compensation, Benefits and Consideration

 

In consideration for Executive’s release of claims, as well as his other
promises contained herein, Sunset agrees to provide Executive with the following
benefits:

 

  A. Sunset agrees to pay to Executive the gross amount of $350,000.00, payable
as follows: one payment in the amount of $175,000.00 shall be made within three
(3) days of the Effective Date of this Agreement (as defined below in Section
IV(R)). A subsequent payment in the amount of $20,192.30 shall be made on the
first regular payday following the Effective Date of this Agreement. Subsequent
periodic payments in the amount of $6,730.77 shall be paid bi-weekly beginning
on November 4, 2005 and ending on March 10, 2006. A final payment of $87,500.00
shall be made on March 31, 2006. All payments made pursuant to this Paragraph
shall be collectively referred to herein as “Installment Severance Payments.”
The Installment Severance Payments shall be subject to taxes and lawful
deductions and shall be made in accordance with the Company’s normal payroll
practices.

 

  B. As further consideration for Executive’s release of claims, Sunset agrees
to waive enforcement of the non-competition provision contained in Section 9(b)
of the Employment Agreement; and

 

  C. Sunset agrees to continue at its expense for a period of up to eighteen
(18) months Executive’s health and dental insurance coverage. To the extent that
such continued insurance benefits are required to be in the form of Florida
Mini-Cobra continuation benefits, Executive agrees that the Company, at its
discretion, may pay the continuation premiums directly to the insurance company
or reimburse Executive for his payment of the continuation
premiums. Executive further agrees that he will be required to timely submit the
necessary paperwork to obtain such continuation benefits. After this
eighteen-month period, any continuation of dental and health insurance benefits
will be at Executive’s own expense.

 

  D. Sunset agrees to provide Executive with a general release of claims as
detailed in Section III(C).

 

_____________________

EMPLOYEE’S INITIALS

Page 2



--------------------------------------------------------------------------------

  E. Sunset shall reimburse Executive the attorneys’ fees he has incurred in
connection with this Agreement, up to a maximum of $10,000.00, which shall be
payable directly to Executive’s counsel within ten (10) days of the Effective
Date of this Agreement.

 

Executive understands and agrees that the compensation recited in this Section
II constitutes the full compensation from Sunset to Executive, and no other
payments are due to Executive. The parties agree that Section 4 (Termination) of
the Employment Agreement shall not apply to Executive’s separation and shall
have no effect and be unenforceable as of the Effective Date of this Agreement
(as defined below).

 

III. Mutual General Release

 

A. In return for the consideration referenced in this Agreement, I, Michael L.
Pannell, agree to the following:

 

I agree, on behalf of myself and all of my heirs or personal representatives, to
release Sunset, its parent companies, subsidiaries, all affiliates of each,
predecessors and successors, and all of its present or former officers, trust
managers, directors, managers, representatives, employees, agents, attorneys,
employee benefit programs, and the trustees, administrators, fiduciaries and
insurers of such programs (collectively the “Company Released Parties”), from
any and all claims for relief of any kind, whether known to me or unknown, which
in any way arise out of or relate to my employment at Sunset or any of the
Company Released Parties, the separation of my employment at Sunset or any of
the Company Released Parties, any agreements between Sunset or any of the
Company Released Parties and me, including but not limited to the Employment
Agreement, and concerning any set of facts or events occurring at any time up to
the Effective Date of this Agreement, including, but not limited to, any and all
claims of discrimination of any kind, and any contractual, tort or other common
law claims. This settlement and waiver includes all such claims, whether for
breach of contract, quasi-contract, implied contract, quantum meruit, unjust
enrichment, compensation, deferred compensation, equity interest, any tort
claims, any and all claims under any applicable federal laws, including, but not
limited to, the Age Discrimination in Employment Act, as amended, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, 42
U.S.C. § 1981, the Americans with Disabilities Act, as amended, the Equal Pay
Act, as amended, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Sarbanes-Oxley Act, or under any applicable state or local laws or ordinances or
any other legal restrictions on Sunset’s rights, including the Florida Civil
Rights Act.

 

B. I further agree not to file a suit of any kind against Sunset or any of the
Company Released Parties relating to my employment at Sunset or any of the
Company Released Parties, the separation thereof, any agreements between Sunset
or any of the Company Released Parties and me, including but not limited to the
Employment Agreement, any set of facts or events occurring up to the Effective
Date of this Agreement, or to participate voluntarily in any employment-related
claim brought by any other party against Sunset or any of the Company Released
Parties. Even if a court rules that I may file a lawsuit against Sunset or any
of the

 

_____________________

EMPLOYEE’S INITIALS

Page 3



--------------------------------------------------------------------------------

Company Released Parties arising from my employment at Sunset or any of the
Company Released Parties, or the separation thereof, or based on any other set
of facts or events occurring prior to the Effective Date of this Agreement, I
agree not to accept any money damages or any other relief in connection with any
such lawsuit. I understand that this Agreement and General Release effectively
waives any right I might have to sue Sunset or any of the Company Released
Parties for any claim arising out of my employment at Sunset or any of the
Company Released Parties, the separation of my employment, any agreements
between Sunset or the Company Released Parties and me, including but not limited
to the Employment Agreement, or based on any other set of facts or events
occurring prior to the Effective Date of this Agreement.

 

Notwithstanding the generality of the foregoing, nothing contained herein shall
release the Company Released Parties from any claim relating to (i) a breach by
the Company of any provision of any agreement that pursuant to this Separation
Agreement survives the execution thereof, or (ii) the Company’s obligations
under this Agreement.

 

In addition, this release does not give up my rights, if any, to COBRA benefits
under the Company’s standard benefit programs applicable to me. Further, this
release does not waive my rights to vested 401(k) or pension monies, vested
stock options, my final paycheck, reimbursement of any outstanding business
expense amounts (in accordance with Sunset’s existing reimbursement policies) or
my rights to indemnification, if any, under Sunset’s declaration of trust or
bylaws, or under the statutory or common law of Florida.

 

C. In return for the consideration referenced in this Agreement, Sunset agrees
to the following:

 

Sunset agrees, on behalf of itself and all of its parent companies,
subsidiaries, affiliates, predecessors and successors, to release Executive and
his heirs (collectively the “Executive Released Parties”), from any and all
claims for relief of any kind, whether known to it or unknown, which in any way
arise out of or relate to Executive’s employment at Sunset or any of the Company
Released Parties, the separation of Executive’ s employment at Sunset or any of
the Company Released Parties, or any agreements between Sunset or any of the
Company Released Parties and Executive, including but not limited to the
Employment Agreement, and concerning any set of facts or events occurring at any
time up to the Effective Date of this Agreement.

 

Sunset further agrees not to file a suit of any kind against Executive or any of
the Executive Released Parties relating to Executive’s employment at Sunset, the
separation thereof, any agreements between Sunset or any of the Company Released
Parties and Executive, including but not limited to the Employment Agreement, or
to participate voluntarily in any employment-related claim brought by any other
party against Executive or any of the Executive Released Parties. Even if a
court rules that Sunset may file a lawsuit against Executive or any of the
Executive Released Parties arising from Executive’s employment at Sunset or any
of the Company Released Parties, or the separation thereof, or based on any
other set of facts or events occurring prior to the Effective Date of this
Agreement, Sunset agrees not to accept any money damages or any other relief in
connection with any such lawsuit. Sunset understands that this Agreement and
General Release effectively waives any right it might have to sue Executive or

 

_____________________

EMPLOYEE’S INITIALS

Page 4



--------------------------------------------------------------------------------

any of the Executive Released Parties for any claim arising out of Executive’s
employment at Sunset or any of the Company Released Parties, any agreements
between Sunset or the Company Released Parties and Executive, including but not
limited to the Employment Agreement, or the separation of Executive’s
employment, or based on any other set of facts or events occurring prior to the
Effective Date of this Agreement, except as set forth in the last paragraph of
this Section.

 

Notwithstanding the generality of the foregoing, nothing contained herein shall
release the Executive Released Parties from any claim relating to (i) a breach
by Executive of any provision of any agreement that pursuant to the Separation
Agreement survives the execution thereof, including but not limited to
confidentiality agreements with Sunset or any of its affiliates,
(ii) Executive’s obligations under this Agreement, or (iii) Executive’s fraud.
For purposes of this agreement, “fraud” means intentional fraud that has a
material adverse impact on the Company.

 

IV. Restrictive Covenants and Miscellaneous Provisions

 

A. While I understand that I have had such an obligation since I began my
employment with Sunset or any of the Released Parties, I confirm that I shall
not disclose any of the trade secrets or other confidential or restricted
information of Sunset or any of the Released Parties and shall not make use of
such trade secrets or confidential or restricted information in any fashion at
any time, including in any future employment, task, work or business.

 

B. I agree to comply at all times after the Effective Date of this Agreement
with the non-disclosure of confidential information obligations contained in
Section 9 of the Employment Agreement and I acknowledge and agree that this
portion of Section 9 of the Employment Agreement shall survive the separation of
my employment, regardless of the separation reason and shall survive the
execution of this Agreement. In addition, I will not offer or attempt to offer
employment to or recruit or solicit anyone who is an employee of Sunset or of a
subsidiary for a period of one (1) year from the Effective Date of this
Agreement.

 

C. I understand and agree that Sunset shall have the right to and will terminate
the Installment Severance Payments, and/or payment for the continued insurance
benefits provided in Section II(C) above, and/or sue me for breach of this
Agreement if I violate the provisions of Section IV(B), or otherwise materially
breach this Agreement. I further acknowledge that but for my agreements to
comply with my obligations described in this Section and this Agreement, Sunset
would not provide me with the compensation, benefits and consideration set forth
in Section II.

 

D. The parties agree that Section 4 (Termination) of the Employment Agreement
shall not apply to Executive’s separation and shall have no effect and be
unenforceable as of the Effective Date of this Agreement.

 

E. I warrant that I have returned to Sunset all company property in my
possession, including, but not limited to, originals and all copies of company
files, work product, computer equipment, computer software, cell phones, pagers,
corporate credit cards, identification cards, manuals, company documents and
company keys. I further agree to cooperate and work with the

 

_____________________

EMPLOYEE’S INITIALS

Page 5



--------------------------------------------------------------------------------

President and Chief Operating Officer to ensure my compliance with this Section
IV(E).

 

F. I understand that the short-term disability, long-term disability and life
insurance coverage provided by Sunset, if any, will end on September 12, 2005. I
also understand that Sunset will not pay for any business-related or other
charges incurred by me after September 12, 2005, unless such expenses are
expressly approved in advance by the President and Chief Operating Officer or
Board of Directors of Sunset. I further understand that I will cease to accrue
vacation time as of September 12, 2005. Executive has already been paid for all
accrued and unused vacation.

 

G. This Agreement does not constitute an admission of any kind by Sunset, but is
simply an accommodation that offers certain extra benefits to which I would not
otherwise be entitled in return for my agreeing to and signing this document.

 

H. I agree not to voluntarily make the terms and conditions or the circumstances
surrounding this Agreement known to anyone other than an attorney and/or tax
consultant from whom I receive counseling, or, if I am married, to my spouse, or
except as otherwise required by law. I acknowledge that any such person must
agree not to further disclose the terms of this Agreement.

 

I. Sunset agrees not to voluntarily make the terms and conditions or the
circumstances surrounding this Agreement known to anyone other than its
attorneys and/or tax consultants from whom it receives counseling, or except as
otherwise required by law or the rules of the New York Stock Exchange.

 

J. I agree not to make any statements that defame Sunset or any of the Released
Parties, or their services. I further agree not to take any action to interfere
with or damage the Company’s relationship with its vendors, lenders, brokers
and/or clients. I agree that any breach or violation of this provision shall
entitle Sunset to terminate this Agreement and/or sue me on this Agreement for
the immediate recovery of any damages caused by such breach.

 

K. Sunset agrees not to make any statements that defame Executive. Sunset agrees
that any breach or violation of this provision shall terminate this Agreement
and entitle Executive to sue Sunset on this Agreement for the immediate recovery
of any damages caused by such breach.

 

L. The payments identified in Section II above are gross amounts and will be
subject to taxes and lawful deductions, if any.

 

M. I acknowledge that in the course of my employment with the Company, I have
gained knowledge and experience and/or was a witness to events and circumstances
that may arise in the Company’s defense or prosecution of subsequent
proceedings. I agree to cooperate fully with the Company, including without
limitation providing truthful testimony, and to appear upon the Company’s
reasonable request as a witness and/or consultant in defending or prosecuting
claims of all kinds, including but not limited to any litigation, administrative
actions or arbitrations, at the Company’s expense.

 

_____________________

EMPLOYEE’S INITIALS

Page 6



--------------------------------------------------------------------------------

N. I also agree to provide transition services of up to ten (10) days to the
Company as may be requested by the President of the Company (or his designee)
prior to October 31, 2005, and I agree that a portion of the Installment
Severance Payments are intended to compensate me for such services. Additional
transition services beyond the ten days may be provided at the request of Sunset
at a rate of $200.00 per hour.

 

O. Executive agrees that he will neither seek nor accept reemployment with
Sunset, its parent companies, subsidiaries, predecessors, successors, or any
affiliates of each at any time in the future.

 

P. The venue for the litigation of any dispute arising out of this Agreement
shall be a court of competent jurisdiction in Duval County, Florida. If either
party files a lawsuit in state court arising out of this Agreement, the other
party may remove the lawsuit to federal court to the extent jurisdiction exists.
Florida law shall govern the interpretation and enforcement of this Agreement.

 

Q. Commencing on the Separation Date and expiring on the second anniversary
thereof (the “Standstill Period”), I will not, directly or indirectly, acquire
any amount of any class of Sunset’s voting securities, whether in open market
purchases or otherwise. During the Standstill Period, I will not directly or
indirectly, either personally or as part of a group (for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), (a) initiate any offer for tenders of voting securities of Sunset that
could result in my acquisition of any amount of any class of Sunset’s voting
securities or (b) present to Sunset’s stockholders or board of directors any
proposal for a merger or other form of acquisition or consolidation that
previously had not been approved in writing by Sunset’s Chairman of the Board of
Directors nor, without Sunset’s prior written consent, solicit proxies or submit
a proposal required to be included in Sunset’s proxy statement pursuant to Rule
14a-8 promulgated under the Exchange Act.

 

R. I am entering into this Agreement freely and voluntarily. I have carefully
read and understand all of the provisions of this Agreement. I understand that
it sets forth the entire agreement between me and the Company and I represent
that no other statements, promises, or commitments of any kind, written or oral,
have been made to me by the Company, or any of its agents, to cause me to accept
it. I acknowledge that I have been advised to consult legal counsel concerning
this Agreement prior to signing the Agreement, and that I have had sufficient
opportunity to do so. I understand that I may have up to twenty-one (21) days
from the date of this letter to consider this Agreement. I understand that if I
sign this Agreement, I will then have seven (7) days to cancel it if I so
choose. I may cancel this Agreement by delivering a written notice of
cancellation to the Board of Directors, Sunset Financial Resources, Inc., 10245
Centurion Parkway, Suite 305, Jacksonville, Florida 32256. However, if I elect
to cancel this Agreement, I understand I will not be entitled to any of the
benefits, compensation, or other consideration referenced in this Agreement. I
realize this Agreement is not effective or enforceable until the seven-day
period expires without revocation. I understand that this Agreement will not
become effective until the eighth day after I sign the Agreement without
revocation (the “Effective Date”). I understand that Sunset will have no duty to
pay me or provide me with the compensation and benefits listed in Section II
until the Effective Date of this Agreement.

 

_____________________

EMPLOYEE’S INITIALS

Page 7



--------------------------------------------------------------------------------

I acknowledge acceptance of this Agreement by my signature below:

 

/s/ Michael L. Pannell

--------------------------------------------------------------------------------

       

October 18, 2005

--------------------------------------------------------------------------------

Michael L. Pannell

       

Date

Agreed to and accepted on behalf of Sunset Financial Resources, Inc.:

By:

  

/s/ George Deehan

--------------------------------------------------------------------------------

         

Name:

  

George Deehan

--------------------------------------------------------------------------------

         

Title:

  

Chief Executive Officer and President

--------------------------------------------------------------------------------

         

Date:

  

October 19, 2005

--------------------------------------------------------------------------------

         

 

_____________________

EMPLOYEE’S INITIALS

Page 8